Name: Commission Regulation (EEC) No 1639/85 of 17 June 1985 fixing, in respect of the Skagerrak and the Kattegat, the period falling between 1 July and 29 September 1985 when fishing for sprat by vessels with an overall length of less than 80 feet (24,38 m) is prohibited
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 18 . 6 . 85 Official Journal of the European Communities No L 158/ 13 COMMISSION REGULATION (EEC) No 1639/85 of 17 June 1985 fixing, in respect of the Skagerrak and the Kattegat, the period falling between 1 July and 29 September 1985 when fishing for sprat by vessels with an overall length of less than 80 feet (24,38 m) is prohibited Whereas the abundance of juvenile herring in the Skagerrak and the Kattegat is highest in the period July to September ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Mangement Committee for Fishery Resources ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1 /85 of 19 December 1984 fixing, for certain fish stocks and groups of fish stocks, provisional total allowable catches for 1985 and certain conditions under which they may be fished ('), as last amended by Regulation (EEC) No 800/85 (2), and in particular Article 7 ( 1 ) thereof, Whereas Article 7 ( 1 ) of Regulation (EEC) No 1 /85 requires the four-week period, during which fishing for sprat with trawls of mesh size less than 32 mm in the Skagerrak and the Kattegat is prohibited for vessels with an overall length of less than 80 feet (24,38 m), to be fixed in accordance with the procedure laid down in Article 14 of Council Regulation (EEC) No 170/83 0 ; Whereas juvenile herring are unavoidably caught when fishing for sprat in the Skagerrak and the Kattegat ; whereas it is desirable to minimize the quantities caught in order not to endanger recruitment to the herring stocks ; HAS ADOPTED THIS REGULATION : Article 1 Fishing for sprat with trawls of mesh size less than 32 mm by vessels with an overall length of less than 80 feet (24,38 m) shall be prohibited in the Skagerrak and the Kattegat during the periods 1 July to 14 July 1985 and 16 September to 29 September 1985 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 June 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 1 , 1 . 1 . 1985, p. 1 . 0 OJ No L 89, 29 . 3 . 1985, p . 4. 0 OJ No L 24, 27. 1 . 1983, p . 1 .